DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claims 1-4, 10-25 are pending, claims 5-9 are cancelled, claims 1, 10, and 14 are amended, and claims 21-25 have been added. 
  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (U.S. Pub. No. 20140095273) in view of Easterly (U.S. Pub. No. 20130179249) in further view of Myers (U.S. Pub. No. 20150006388). 
Regarding claims 1, 10 and 14 Tang teaches:
A method, comprising (claim 1):
 A server, comprising: a processor; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising (claim 10) (Paragraph 0034):
A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
receiving, at a processor, a first list of items not yet purchased by a user (“In some implementations, computer 120 may obtain a list of a plurality of items, which may be obtained in various ways. For example, a user may create a new shopping list using client device 140, which communicates the shopping list to computer 120. The user may update an existing shopping list (such as a weekly shopping list) stored at the client device and/or at computer 120 by adding, removing, or otherwise updating items in the shopping list.”, Paragraph 0050);
identifying, via the processor and based on the electronic coupons, and the first list of items not yet purchased by the user, at least one incomplete electronic coupon within the electronic coupons which will be satisfied if the user purchases an additional item; transmitting, from the processor to a mobile computing device associated with the (“In an operation 408, process 400 may include adding an item related to the accepted incentive to a shopping list for the user. For example, based on an accepted coupon for milk, process 400 may add milk to the shopping list. In doing so, process 400 may determine a volume/quantity required by the coupon and add the required volume/quantity to the shopping list. In this manner, process 400 may build a shopping list based on user selections of incentives/offers while keeping track of the incentives/offers in relation to the items in the shopping list.”, Paragraph 0083, 0089)
identifying, via the processor after sending the suggestion and before purchase, a finalized list of items to be purchased by the user; identifying, via the processor and based on the finalized list, a subset of electronic coupons (targeted incentive to a user from a database based on shopping list and profile, Paragraph 007, 0051, 0071, 0080) from the electronic coupons to be applied at purchase (“based on current items in the shopping list or previously purchased items, the system may suggest items to be added to the shopping list as well as search for incentives related to the suggested items”, Paragraph 009, 0013, 0030, 0051, 0053);
While Tang teaches the limitations set forth above to include the suggestion of electronic coupons to a user based on their shopping list items, but does not expressly disclose:
receiving, at the processor, instructions to auto-apply to the first list of items all applicable electronic coupons stored within an electronic coupon database storing 
determining, via the processor account credits for an account associated with the user;
generating, via the processor, a barcode representing the sub set of electronic coupons to be applied at purchase and the account credits;
transmitting the barcode from the processor to the mobile computing device;
receiving, at the processor from a point of sale terminal, a digital signal indicating that the barcode has been scanned at the point of sale terminal; and
transmitting, from the processor to the point of sale terminal, a reduction in charge signal which reduces a transaction amount for the finalized list of items based on the subset of electronic coupons to be applied at purchase and the account credits.
However Easterly teaches:
determining, via the processor account credits for an account associated with the user (“determining, via the processor refund account credits for an account associated with the user; generating, via the processor, a barcode representing the sub set of electronic coupons to be applied at purchase and the refund account credits; transmitting the barcode from the processor to the mobile computing device; receiving, at the processor from a point of sale terminal, a digital signal indicating that the barcode has been scanned at the point of sale terminal; and transmitting, from the processor to the point of sale terminal, a reduction in charge signal which reduces a transaction amount for the finalized list of items based on the subset of electronic coupons to be applied at purchase and the refund account credits.”, Paragraph 0066; the DIRC is an amount accumulated in the user account, Paragraph 0050)
generating, via the processor, a barcode representing the […] electronic coupons to be applied at purchase and the account credits; transmitting the barcode from the processor to the mobile computing device; receiving, at the processor from a point of sale terminal, a digital signal indicating that the barcode has been scanned at the point of sale terminal; and transmitting, from the processor to the point of sale terminal, a reduction in charge signal which reduces a transaction amount for the finalized list of items based on the […] electronic coupons to be applied at purchase and the account credits (“0066] The server maintains a daily record of the currency balance of the aggregate DIRC rebates for each registered user and makes that amount available to the user through the user's pooled account for funding the partial or complete settlement of financial transactions for goods and services at any registered merchant of the system. This may be done using a barcode initiated by the registered user's application, which is generated by the server and presented as a barcode on the users mobile device connected. In this embodiment, the user simply selects the cash option and loads the amount of stored value, up to the balance in the pooled account to be credited against the transaction. The stored value balance is presented in real time to the registered user through the wireless VPN connected to the user's mobile device. (0067] The amount to be credited to the merchant transaction will be withdrawn from the user's stored value account and set up as an ACH through the ODFI, and aggregated to the MSA of that transaction.”, Paragraph 0066, also see Figure 3, Figure 4 elements 60, 62, and 64, Paragraphs 0017, 0038, and 0050).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checkout process of Tang to include determining, via the processor account credits for an account associated with the user ; generating, via the processor, a barcode representing the […] electronic coupons to be applied at purchase and the account credits; transmitting the barcode from the processor to the mobile computing device; receiving, at the processor from a point of sale terminal, a digital signal indicating that the barcode has been scanned at the point of sale terminal; and transmitting, from the processor to the point of sale terminal, a reduction in charge signal which reduces a transaction amount for the finalized list of items based on the […] electronic coupons to be applied at purchase and the account credits, as taught in Easterly, in order to allow for the transaction to be completed immediately at the merchant to include the redemption of coupons (abstract). 
While Tang teaches the limitations set forth above to include the suggestion of electronic coupons to a user based on their shopping list items that can be automatically applied (par.0052) and Easterly teaches the storing and redemption of rebate value in a user account, the combination does not expressly disclose:
receiving, at the processor, instructions to auto-apply to the first list of items all applicable electronic coupons stored within an electronic coupon database storing electronic coupons, wherein product manufacturers issued the electronic coupons, and wherein the applicable electronic coupons are associated with an identifier of the user;
generating, via the processor, a barcode representing the sub set of electronic coupons
reduces a transaction amount for the finalized list of items based on the […] electronic coupons to be applied at purchase
However Myers teaches:
receiving, at the processor, instructions to auto-apply to the first list of items all applicable electronic coupons stored within an electronic coupon database storing electronic coupons, wherein product manufacturers issued the electronic coupons, (“In some implementations, Alice may configure her Jib account, which is linked to her telephone number of her mobile device, to automatically apply any applicable gift cards, coupons, promotions, awards, rewards when she shops. For example, when Alice visits the website of merchant Y, her account through her mobile device may identify any gift card, coupon, promotion, etc. redeemable at merchant Y and bring them to Alice's attention. At checkout, the mobile device may automatically use or apply them to reduce Alice's payment and/or increase her benefits (e.g., receive a free promotional item for Alice).”, Paragraph 0028) and wherein the applicable electronic coupons are associated with an identifier of the user (see phone number used by the user as an identifier, Paragraph 0020); 
generating, via the processor, a barcode representing the sub set of electronic coupons; reduces a transaction amount for the finalized list of items based on the […] electronic coupons to be applied at purchase  (“Payments with a mobile device in the Jib network may be made by any person or entity to any person or entity. Payments may be online payments and brick and mortar payments to retailers. For example, a shopper can send a text for the amount of a purchase to a shop (e.g. a device of the shop or a handheld device of the clerk of the shop). The point of sales (POS) application running on the shop's device or handheld device would recognize the payment via the Jib network and then issue a digital receipt to the shopper ( e.g. as a text message to the shopper's device). The Jib network then processes the transaction and settles based on the funds being in an account of the shopper.”, Paragraph 0023).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checkout process of Tang in view of the rebate redemption process which includes the value and the payment QR code in Easterly to include receiving, at the processor, instructions to auto-apply to the first list of items all applicable electronic coupons stored within an electronic coupon database storing electronic coupons, wherein product manufacturers issued the electronic coupons and wherein the applicable electronic coupons are associated with an identifier of the user; generating, via the processor, a barcode representing the sub set of electronic coupons reduces a transaction amount for the finalized list of items based on the […] electronic coupons to be applied at purchase, as taught in Myers, in order to simplify the consumer finance process through the unification of payment methods (paragraph 0028).
Note that Tang explicitly calls out the coupons as manufacturer’s coupons p. 005
Regarding claims 2, 11, and 15, Tang in view of Easterly in view of Myers teaches the limitations set forth above.
While Tang teaches the limitations set forth above to include the suggestion of electronic coupons to a user based on their shopping list items that can be automatically applied (par.0052) and Easterly teaches the storing and redemption of rebate value in a user account, the combination does not expressly disclose:
after the transmitting of the reduction in charge signal, redeeming, via the processor, the sub set of electronic coupons to be applied at purchase
However Myers teaches:
after the transmitting of the reduction in charge signal, redeeming, via the processor, the sub set of electronic coupons to be applied at purchase (“Payments with a mobile device in the Jib network may be made by any person or entity to any person or entity. Payments may be online payments and brick and mortar payments to retailers. For example, a shopper can send a text for the amount of a purchase to a shop (e.g. a device of the shop or a handheld device of the clerk of the shop). The point of sales (POS) application running on the shop's device or handheld device would recognize the payment via the Jib network and then issue a digital receipt to the shopper ( e.g. as a text message to the shopper's device). The Jib network then processes the transaction and settles based on the funds being in an account of the shopper.”, Paragraph 0023 and 0028).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checkout process of Tang in view of the rebate redemption process which includes the value and the payment QR code in Easterly to include after the transmitting of the reduction in charge signal, redeeming, via the processor, the sub set of electronic coupons to be applied at purchase, as taught 
Regarding claims 3, 12, and 16, Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
comparing, via the processor, previously purchased items in a purchase history associated with the user with the electronic coupons, resulting in at least one item previously purchased for which there is an unredeemed coupon; transmitting, from the server to the mobile computing device, an additional suggestion identifying the at least one item previously purchased and the unredeemed coupon (“communicating incentives for a user and determining price comparison results for items related to selected incentives, according to an aspect of the invention. In an operation 402, process 400 may include determining one or more offers to be communicated to a user. For example, the offers may be related to a category of items in which the user is interested, a particular brand in which the user is interested, featured brands or categories, and/or other groupings of coupons. In some implementations, process 400 may include targeting one or more offers or incentives for a user. For example, based on a user profile of the user, process 400 may determine a coupon for an item in which the user may be interested. The user profile may include a prior purchase history, a prior offer redemption history, demographics information, and/or other user behavior or information that indicates a potential interest in the item.”, Paragraph 0080, the Examiner interprets the claim as providing available incentives based on items a user has previously purchased)
Regarding claims 4, 13, and 17, Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
receiving, at the processor from the mobile computing device, a shopping list, the shopping list including items for purchase; (“In some implementations, computer 120 may obtain a list of a plurality of items, which may be obtained in various ways. For example, a user may create a new shopping list using client device 140, which communicates the shopping list to computer 120. The user may update an existing shopping list (such as a weekly shopping list) stored at the client device and/or at computer 120 by adding, removing, or otherwise updating items in the shopping list.”, Paragraph 0050);
identifying items on the list having applicable coupons within the electronic coupons, resulting in discounted items; and (“based on current items in the shopping list or previously purchased items, the system may suggest items to be added to the shopping list as well as search for incentives related to the suggested items”, Paragraph 009, 0013, 0030, 0051, 0053);
transmitting, from the server to the mobile computing device, a notification indicating the discounted items (Paragraph 0087).
Regarding claims 18-20 Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
wherein identifying the subset of electronic coupons comprises determining that one or more requirements for each of the subset of electronic coupons are satisfied. (“If the incentive includes conditions, process 300 may verify that the conditions have been met.”, Paragraph 0053, 0055, and 0071-73).
Regarding claims 21, 24, and 25 Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
identifying, via the processor and based on the electronic coupons, at least one additional coupon within the electronic coupons based on user preferences (incentives are provided based on the data from the user profiles, Paragraph 007, 0051, and 0053)
Regarding claims 22, Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
matching at least a portion of the electronic coupons to at least a portion of the first list of items based on corresponding item identifiers (see examples in Paragraphs 0053, 0070 and the examiner interprets the identifiers to be the product listed on the list).
Regarding claims 23, Tang in view of Easterly in view of Myers teaches the limitations set forth above. Tang further discloses:
validating the subset of electronic coupons from the electronic coupons based on the finalized list of items (determination is made if the conditions for the coupons have been met, Paragraph 0073).
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 103, the examiner has updated the rejection above and show that Myers does teach the identifier of the user used to 
With respect to the remarks directed to the indication that the barcode has been scanned at the point of sale terminal, Easterly shows in Figure 3 and Figure 4 the POS with a scanner and the barcode showed on the device. The information is shown in the Figure to be transmitted back to the server in Figure 3. In Figure 4, the steps shows that the barcode is presented at the POS, it is scanned at the POS and the scanner send the data to the server for processing.  For these reasons the rejection directed to 35 USC 103 is maintained. 
					Related Prior Art
Additional prior art of note that is not cited is the Hull reference (Pat. No. 7228285) which generates a single coupon with a barcode representing a plurality of coupons for a user. Shown in Figure 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 
/VICTORIA E. FRUNZI/           Primary Examiner, Art Unit 3688                                                                                                                                                                                             
	2/22/2022